DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 10/16/2021 have been fully considered. The rejection of claims 15-20 under 35 U.S.C. 101 is withdrawn in view of the amendment to the claims. The rejection of claims 1-20 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments to the claims.

Applicant’s arguments/amendments regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Regarding independent claims, Applicant argues on page 12 paragraph 2 that no combination of Hoffmann and Kuna describe or suggest “ calibrate the material model using an iterative optimization process comprising an optimization algorithm, wherein during each iteration of the iterative optimization process, the optimization algorithm enforces a stability constraint on the one or more parameters across one or more predetermined strain ranges” and “terminate the iterative optimization process, the optimization process generates a calibrated material model that is table across the one or more predetermined strain ranges.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner maintains that the combination of Hoffman’s iterative model calibration optimization with Kuna’s stability criteria in an iterative optimization process teaches the claimed invention. 
Applicant argues on pg. 12 last paragraph that “Kuna lacks any discussion of performing a model calibration process iteratively. Examiner respectfully disagrees and asserts that the recited portions of Kuna explicitly recite an iterative process as well as disclosing a strain range. Applicant has not specifically pointed out how the language of the claims patentably distinguishes them from the combination of references.
Applicant further argues on pg. 12 last paragraph that “it is unclear, due to Hoffman’s utter lack of material stability testing during model calibration, let alone any type of stability constraint enforcement, why a person of ordinary skill in the art would combine Kuna with Hoffman. However, as stated in the previous office action, Examiner asserts that a person of ordinary skill in the art would be motivated to combine Kuna with Hoffman in order to utilize the Drucker's stability criterion as optimization as in K for the material modeling in Hoffman since it allows for accurate testing of the stability of the materials and specifically allows for a “failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.” (Kuna Page 689, paragraph following equation 23).
Applicant further argues on pg. 13 paragraph 1 that “the references fail to provide any teaching or suggestion of a stability check during the minimization process as set forth in the claims. Examiner respectfully disagrees and asserts that combining the stability constraint of 
Regarding dependent claims, Applicant argues they should be allowable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above.
The rejection under 35 U.S.C. 103 is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent Publication No. 2006/0010427) in view of Kuna-Ciskal et al. ("CDM based . 
Regarding claim 1, Hoffman teaches computer simulation system comprising:
a memory storing an experimental test data set, the experimental test data set includes experimentally-obtained stress-strain data for a sample of a physical material subjected to one or more deformation modes during a real-world experiment (Hoffman, “[0071] In step 404, a material is subjected to a test to determine a material property (e.g., hardness, ultimate strength, etc.).  The material may be steel, aluminum alloy, copper alloy or any other material of interest.  In step 408, the test data is collected and recorded.” The Examiner notes that testing for hardness and strength represent “deformation modes.”); and
a processor configured to execute instructions stored in the memory, which, when executed by the processor, cause the processor to at least (Hoffman. Figure 10):
display to a user a graphical user interface configured to allow the user to import the experimental test data set (Hoffman, “[0071] In step 404, a material is subjected to a test to determine a material property (e.g., hardness, ultimate strength, etc.).  The material may be steel, aluminum alloy, copper alloy or any other material of interest.  In step 408, the test data is collected and recorded.”);
receive an identification of the test data set for material model calibration (Hoffman, [0074] In step 416, the response of the constitutive model is generated under input conditions similar to the input conditions in step 404.  In step 420, the response of the constitutive model is compared to the test data and a parameter estimation process is used to calculate the model parameters.  Once the model parameters are calculated, they are recorded and incorporated into the constitutive model to provide a graphical representation of the model response.  The complete set of model parameters required to numerically model the response of a particular material is called a property set.” The Examiner notes that the constitutive model is used to calibrate the original test model data.); 
identify a material model, the material model includes one or more parameters of a parameter set to be calibrated during the material model calibration, the parameter set starting with a set of initial parameter values (Hoffman, [0074] In step 416, the response of the constitutive model is generated under input conditions similar to the input conditions in step 404.  In step 420, the response of the constitutive model is compared to the test data and a parameter estimation process is used to calculate the model parameters.  Once the model parameters are calculated, they are recorded and incorporated into the constitutive model to provide a graphical representation of the model response.  The complete set of model parameters required to numerically model the response of a particular material is called a property set.” The Examiner notes that the constitutive model is used to calibrate the original test model data.);
calibrate the one or more parameters of the material model using comprising an optimization algorithm (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”);
terminate the iterative optimization process, the optimization process generates a calibrated material model (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”);
assign a component of the calibrated material model of a simulation model based on input from the user (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”); and
perform a simulation that includes the component, the simulation using the calibrated material model and stable set of parameters to simulate response of the real-world equivalent during the simulation (Hoffman, [0074] In step 416, the response of the constitutive model is generated under input conditions similar to the input conditions in step 404.  In step 420, the response of the constitutive model is compared to the test data and a parameter estimation process is used to calculate the model parameters.  Once the model parameters are calculated, they are recorded and incorporated into the constitutive model to provide a graphical representation of the model response.  The complete set of model parameters required to numerically model the response of a particular material is called a property set.” The Examiner notes that the constitutive model is used to calibrate the original test model data and therefore represents stable model as well as a stable set of parameters. [0005] Computer-based physical models are often used in component and systems design to investigate design performance.  A physical model requires a geometric representation, a definition of physical loads, a mathematical model of the material response, and model parameters that represent a specific material in the model.  The execution of the physical model requires a simulation code which processes the above data and produces a physical simulation of a real event.”);
a real-world equivalent of the component being made of the physical material.  (Hoffman, “[0002] Information about materials is essential in component and system design.  For example, components and systems designed in automotive, aerospace, and microelectronics applications require many different types of materials.  Component and systems designers need to have information about the materials in order to select one or more materials that will provide the required performance. [0003] A designer may select a material for use in a component based on one or more design requirements.  The designer typically has an in-depth understanding of materials, and is capable of making an appropriate material selection based on the design requirements.”). 
Hoffman does not appear to explicitly recite wherein during each iteration of the iterative optimization process, the optimization algorithm enforces a stability constraint on the one or more parameters across one or more predetermined strain ranges, wherein the stability constraint is based, at least in part, on Drucker' s stability criterion across one or more predetermined stain ranges
However Kuna-Ciskal discloses wherein during each iteration of the iterative optimization process, the optimization algorithm enforces a stability constraint on the one or more parameters across one or more predetermined strain ranges, wherein the stability constraint is based, at least in part, on Drucker' s stability criterion across one or more predetermined stain ranges (K. Page 689, equation 21 is directed to a Drucker’s stability postulate, which is another , “The local tangent stiffness matrix is used for the quasi-Newton algorithm for first iteration step of solving the non-linear equation (17) as long as the local failure criterion (23) holds. The stiffness of the element in the FE mesh that has come to failure is next reduced to zero. As a consequence, the failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.” Further the one strain range is seen in the same paragraph recited as “However, when broader class of materials is considered, a post-peak softening regime can also be admitted, that would result in strain localisation and a smooth stiffness drop in elements that come to failure.” Specifically strain localization is the phenomenon of a strain band and the ends of the band represent the strain range.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the Drucker's stability criterion as optimization as in Kuna-Ciskal for the material modeling in Hoffman since it allows for accurate testing of the stability of the materials and specifically allows for a “failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.” (Kuna-Ciskal Page 689, paragraph following equation 23).

Regarding Claim 2: Hoffman and Kuna-Ciskal do not explicitly recite the computer simulation system of claim 1, wherein the instructions further cause the processor to: display a stability calibration pane within the graphical user interface, the stability calibration pane allows 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for enabling or disabling a constraint during testing. The obviousness is supported by Figures 7-9 of Hoffman which show various panes in the GUI which allow for altering property values, formatted input, various tests, and simulation input. The aspect of activating or deactivating the constraint could simply refer to changing one of these values.

Regarding Claim 3: Hoffman discloses the computer simulation system of claim 1, wherein the instructions further cause the processor to: identify a range for use during the stability constraint violation determination, the range identifies a range of values within which the material model is to be evaluated for stability. (Hoffman. Paragraph 15, “The constitutive model approximates physical observations of a real material's response over a suitably restricted range.”)
Hoffman and Kuna-Ciskal do not explicitly recite display a stability calibration pane within the graphical user interface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for a specific pane allowing setting a range for the stability constraint during testing. The obviousness is supported by the recitation in paragraph 15 of Hoffman which recites the setting of this range which in combination with the GUI of Hoffman renders this feature obvious.

Regarding Claim 4: Hoffman discloses the computer simulation system of claim 1, wherein the graphical user interface further allows the user to select the experimental test data set as a subset of the imported data. (Hoffman. [0073] In order to assist the application to select an appropriate constitutive model from the library, information about the material and the tests are provided to the application.  For example, the application may require information about the type of material (e.g., steel), the type of response (e.g., stress versus strain characteristics), and test conditions (e.g., temperature).  Based on the information, the application selects a constitutive model that generally approximates the material response.”).

Regarding Claim 5: Hoffman discloses the computer simulation system of claim 1, wherein the parameter set has a current set of parameter values at each iteration, wherein each iteration of the iterative optimization process includes: (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”) evaluating a response of the material model at the current set of parameter values with an objective function, thereby generating an error between the material model response and the test data set; (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”) computing an updated set of parameter values for the material model based on the error; (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”)
Hoffman does not explicitly recite determining that the material model with the updated set of parameters violates a stability constraint; upon determining the stability constraint violation, applying a penalty function to the objective function to generate a modified objective function to be used at the next inner iteration; and terminating the constraint violation process for the current iteration of the optimization process when the material model with the updated set of parameters does not violate the stability constraint.
However, Kuna-Ciskal discloses determining that the material model with the updated set of parameters violates a stability constraint; (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process) upon determining the stability constraint violation, applying a penalty function to the objective function to generate a modified objective function to be used at the next inner iteration; (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process, “The local tangent stiffness matrix is used for the quasi-Newton algorithm for first iteration step of solving the non-linear equation (17) as long as the local failure criterion (23) holds. The stiffness of the element in the FE mesh that has come to failure is next reduced to zero. As a consequence, the failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.”) and terminating the constraint violation process for the current iteration of the optimization process when the material model with the updated set of parameters does not violate the stability constraint. (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process, “The local tangent stiffness matrix is used for the quasi-Newton algorithm for first iteration step of solving the non-linear equation (17) as long as the local failure criterion (23) holds. The stiffness of the element in the FE mesh that has come to failure is next reduced to zero. As a consequence, the failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.”)
See motivation for claim 1.

Regarding Claim 6: The reference discloses the computer simulation system of claim 5, wherein determining that the material model with the updated set of parameters violates the stability constraint includes determining that a material stiffness matrix of the material model is positive definite. (Kuna-Ciskal Equation 23 and next paragraph)
	See motivation for claim 1.

Regarding Claim 7: The reference discloses the computer simulation system of claim 6, wherein determining that a material stiffness matrix of the material model is positive definite includes using Sylvester's criterion. (Kuna-Ciskal Equation 23 and next paragraph)
	See motivation for claim 1.

Regarding Claims 8-14, see rejections for claims 1-7 respectively.
Regarding Claims 15-20, see rejection for claims 1-3, and 5-7 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoughton et al. ("Review of Drucker’s postulate and the issue of plastic stability in metal forming." International journal of plasticity 22.3 (2006): 391-433.) shows that Drucker’s postulate is a sufficient but not necessary condition for stability in material modelling (abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                 /BORIS GORNEY/                                                                         Supervisory Patent Examiner, Art Unit 2147